Citation Nr: 0015947	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  93-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In September 1995 and May 1999, the 
Board remanded the veteran's claim to the RO for further 
evidentiary development.

In a July 1996 statement, the veteran raised a claim of 
entitlement to service connection for depression and, in a 
February 1997 statement, he referenced his claim for service 
connection for post-traumatic stress disorder (PTSD) and/or a 
nervous condition.  Accordingly, the matter of entitlement to 
service connection for an acquired psychiatric disorder is 
referred to the RO for appropriate development and 
adjudication.

REMAND

In a May 1992 administrative determination, the Social 
Security Administration (SSA) held the veteran to be totally 
disabled since November 1990 due to PTSD, dysthymia with 
anxiety, anti-social and schizoid traits and a history of 
alcohol abuse.  While a May 1992 SSA psychiatric evaluation 
form is of record, the other records considered by the SSA in 
reaching its decision are not associated with the claims 
files.  Recently, the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) held that the Board was obligated to obtain 
all relevant SSA records and its failure to do so vitiated 
the finality of the Board's decision.  See Tetro v. West, No 
97-1192 (U.S. Vet. App. Apr. 4, 2000). 

Furthermore, the Board notes that, in a February 1997 
treatment record, the veteran's VA psychologist for the last 
seven years said there was no doubt in his mind that the 
veteran's military service had "unhinged" his life in a way 
that rendered him incapable of any gainful employment 
although the veteran did not display classical symptoms of 
PTSD.  While the December 1999 VA psychological examination 
report diagnosed dysthymic disorder and schizoid personality 
disorder, it is unclear if a diagnosed disorder originated 
during military service.  Accordingly, the Board believes the 
veteran should be afforded a VA psychiatric examination.  

The Board is not unsympathetic with the lengthy appeals 
process to which the veteran's claim has been subjected and 
the frustration he may feel.  Although the Board is reluctant 
to impose additional delay in consideration of the veteran's 
claim, in the interest of due process, it firmly believes the 
veteran's claim should be remanded to the RO for the 
following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. The RO should contact the Social 
Security Administration (SSA) and 
request a copy of all records 
considered in any determination(s) 
that awarded or continued the 
veteran's disability benefits.  A copy 
of the request letter and any response 
from SSA should be associated with the 
claims files.

3. The RO should review all the 
information received from the U.S. 
Armed Services Center for Research of 
Unit Records regarding verification of 
the veteran's alleged stressors in 
service.  The RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, what 
was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the originating agency must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In 
reaching this determination, the 
originating agency should address any 
credibility questions raised by the 
record.

4. Then, whether or not the veteran's 
alleged stressors in service are 
verified by the RO, he should be 
afforded a VA examination by a 
psychiatrist to determine the nature 
and extent of any psychiatric 
disorder(s) found to be present, 
including post-traumatic stress 
disorder.  All indicated tests should 
be performed, and all manifestations 
of current disability should be 
described in detail.  The examiner is 
requested to review the claims folder 
in detail, including the service 
medical records, and all reports of 
previous examination and treatment.  
The examiner is requested to reconcile 
any conflicting diagnoses of 
psychiatric disability, and render an 
opinion as to the likelihood that any 
post service diagnosed psychiatric 
disorder had its onset in service or 
is otherwise related thereto.  The 
examiner is asked to specifically 
address the opinion expressed in the 
February 1997 statement from the 
veteran's treating VA psychologist.  
The diagnosis should conform to the 
psychiatric nomenclature and 
diagnostic criteria contained in DSM- 
IV.  For purposes of diagnosing post- 
traumatic stress disorder, the 
examiner is advised that only the 
verified stressful incidents may be 
taken into account.  

The claims file, including a copy of 
this remand, should be made available 
to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report should reflect whether such a 
review of the claims file was made. 
Any opinion expressed should be 
accompanied by a written rationale.

5. Thereafter, the RO should review the 
veteran's claim file to ensure that 
the development requested was 
completed, readjudicate the claim for 
service connection for PTSD and 
adjudicate his claim for entitlement 
to service connection for an acquired 
psychiatric disorder.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued regarding all issues in appellate 
status, and the veteran and his representative provided with 
an opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to the final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. §   handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




